PER CURIAM.
Petitioner seeks certiorari review of an order denying discovery of information from Respondent’s treating physicians. Curiously, although the trial court ordered Respondent to provide answers to so-called Boecher1 interrogatories, seeking information concerning the physicians’ involvement with Respondent’s counsel in prior cases, it denied Petitioner’s request to examine the physicians to uncover evidence of bias, as permitted by Elkins v. Syken, 672 So.2d 517 (Fla.1996) and Florida Rule of Civil Procedure 1.280(b)(4)(A)(iii). The trial court concluded that, because the physicians were “treating physicians,” rather than retained experts, bias discovery of this type was not permitted.
Without reaching the merits, we conclude that we do not have jurisdiction to consider the writ because Petitioner has an adequate remedy on appeal from the adverse discovery ruling. Chavarria v. Bau-tista, 922 So.2d 245, 246 (Fla. Sd DCA 2006).
PETITION DISMISSED.
GRIFFIN and COHEN, JJ., concur.
TORPY, J., concurs and concurs specially with opinion.

. Allstate Ins. Co. v. Boecher, 733 So.2d 993 (Fla. 1999).